Case 1:20-cv-24673-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRCIT OF FLORIDA

                                            CASE NO.


    LEMUEL LAMPKINS,

             Plaintiff,

    vs.

    CHAD WOLF, as Secretary of the United States
    Department of Homeland Security,

          Defendant.
    __________________________________________/

                          COMPLAINT AND JURY TRIAL DEMAND

             Plaintiff LEMUEL LAMPKINS, through undersigned counsel, sues Defendant

    CHAD WOLF, as Secretary of the United States Department of Homeland Security

    (“DHS”), and alleges as follows:

             1.     This is an action for unlawful race discrimination and harassment in

    violation of Title VII of the Civil Rights Act of 1964, as amended, §2000e, et seq. (“Title

    VII”).

             2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331

    (federal question) and the provisions of Title VII.

             3.      Venue is proper in this Court because all actions and claims asserted

    herein occurred within the Southern District of Florida.

             4.      Plaintiff is, and at all relevant times has been, a resident of Broward

    County, Florida, and is sui juris. Plaintiff is African American who was an employee of

    Defendant in its U.S. Immigrations and Customs Enforcement (“ICE”) division for until
Case 1:20-cv-24673-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 2 of 7




    May 31, 2018 when, as a result of on-the-job injuries, his active employment ended. At

    all relevant times to the alleged discriminatory and harassing events alleged hereinbelow,

    Plaintiff was employed by Defendant in the position of Criminal Investigator for ICE in

    the Office of the Special Agent in Charge in Miami, Florida.

           5.      Defendant is the current Secretary of the United States Department of

    Homeland Security (“DHS”). He is being sued here in his official capacity as the acting

    head of the DHS, which was at all relevant times hereto, and still is, an agency of the

    federal government and was at all relevant times Plaintiff’s employer.

           6.      On March 2, 2015, during Black History Month, Plaintiff, who was the

    only African American Criminal Investigator in his task force at the time, came to work

    and found a noose prominently displayed in his workstation cubicle. A photograph that

    Plaintiff took of the noose as it was displayed in his cubicle on the date he discovered it is

    attached as Exhibit “A”.

           7.      The noose displayed in Plaintiff’s work cubicle, which caused Plaintiff

    great shock and distress and caused him to feel threatened and in fear for his life, was

    observed by various non-African American co-employees of Plaintiff, none of whom

    took responsibility for the incident nor professed any knowledge of who may have placed

    the noose in Plaintiff’s workstation.

           8.      Plaintiff the same day, after taking a photograph of the noose as it was

    displayed in his workstation, placed the noose in an evidence bag, sent a text message to

    his co-workers in his group about the incident, and sent a copy of the noose photograph

    to his supervisor, Lorenzo Toledo. Mr. Toledo the following day informed Plaintiff that

    he should internally report the noose incident to Defendant, which Plaintiff did, reporting




                                                  2
Case 1:20-cv-24673-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 3 of 7




    the incident to Defendant’s Office of Diversity and Civil Rights and the Joint Intake

    Center (“JIC”). The incident was also reported to Defendant’s Office of Professional

    Responsibility (“OPR”).

           10.      After the incident was reported, Plaintiff was falsely accused by his

    supervisors and management of himself tying and planting the noose to get attention, and

    was also asked to take a polygraph test purportedly to clear his name, which Plaintiff

    refused. None of Plaintiff’s non-African American co-workers nor any other persons

    with access to Plaintiff’s workstation at the time were similarly asked to take polygraph

    examinations.

           11.      Defendant, through the OPR, commenced an investigation into the

    incident on or about March 4, 2020, but failed to conduct a thorough investigation under

    the circumstances. Specifically, Defendant failed to take all necessary steps to determine

    the identity of the perpetrator and failed interview all persons and employees who had

    access to or did access Plaintiff’s workstation area during the time frame when the noose

    was hung in Plaintiff’s cubicle.    Indeed, Plaintiff was not specifically contacted or

    thoroughly interviewed as part of the investigation but was merely asked to confirm the

    complaint he had made.

           12.       Following the incident and the ensuing investigation, although it was

    clear that Plaintiff had been exposed to severe incident of racial harassment and thus a

    racially hostile work environment, Defendant failed to take full, effective, and

    appropriate remedial action. Specifically, Defendant: (1) failed to fully and properly take

    steps, both verbally and in writing, to alert the other federal Government agencies whose

    employees had access to Plaintiff’s work area as to the severity of the incident and to




                                                3
Case 1:20-cv-24673-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 4 of 7




    have those agencies take immediate steps to educate their employees as to the matter; (2)

    failed to take all available steps to ascertain the identity of the perpetrator of the incident;

    and (3) failed to give specific incident-based instruction and directives, both verbally and

    in writing, to all of Defendant’s non-managerial employees and all of Plaintiff’s co-

    workers as to the severity of the incident and as to racial harassment in the work place.

            13.     Following the incident and as a result of Defendant’s failure to take full

    and appropriate remedial action, Plaintiff was subjected to further harassing incidents by

    being falsely accused of taking certain equipment from his work area, which had

    mysteriously gone missing, and which would, at times, suddenly reappear on Plaintiff’s

    desk or in his cubicle as if Plaintiff was being set up to be viewed as a thief.

            14.     As a result of the severity of the noose incident and the fact it was Plaintiff

    who was specifically targeted, the false accusations management had made that Plaintiff

    himself had created the incident, the demeaning suggestion to Plaintiff that he should

    have subjected himself to a polygraph test to clear his name, and the subsequent false

    accusations that Plaintiff had improperly and without authorization removed Defendant’s

    equipment, Plaintiff suffered emotional and mental distress, became increasingly

    withdrawn and isolated in the work place, and continued to feel, on a daily basis, fear for

    his life, safety, and well-being.

            15.     Prior to bringing this case, Plaintiff has satisfied all conditions precedent

    and has exhausted all applicable administrative remedies.

            16.     Plaintiff is entitled to recover his reasonable attorney’s fees in this case

    under Title VII. Accordingly, to bring and prosecute this case, Plaintiff has hired the

    undersigned attorney and has agreed to pay the attorney a reasonable fee for his services.




                                                   4
Case 1:20-cv-24673-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 5 of 7




                         COUNT I – UNLAWFUL RACIAL HARASSMENT
                             (VIOLATION OF TITLE VII)

            17.    Plaintiff re-alleges paragraphs 1 though 16 as if set forth fully herein.

            18.    Title VII makes it unlawful for an employer to subject an employee to

    racial harassment in the workplace.

            19.    The placement of a noose, a historically recognized symbol of oppression

    and terror to African Americans, in Plaintiff’s workstation cubicle was sufficiently severe

    as to give rise to a racially hostile work environment in Plaintiff’s workplace. Indeed, the

    placement of the noose in Plaintiff’s workstation caused such terror in Plaintiff that he

    feared for his own safety and even his life and contributed to causing Plaintiff to become

    withdrawn, isolated, and fearful in the workplace.

            20.    In addition, and to make matters worse, Plaintiff, after internally reporting

    the noose incident, was singled out by management by being falsely accused of having

    planted the noose himself and by being asked to take a polygraph examination. Plaintiff

    also was falsely accused of taking certain of Defendant’s equipment that had

    mysteriously disappeared and which, at times, would thereafter reappear on Plaintiff’s

    desk.

            21.    Defendant was made aware by Plaintiff of the racial harassment he had

    suffered, in particular the noose incident, but Defendant failed to fully and properly

    investigate the reported harassment and, after conducting an incomplete investigation,

    failed to take full and appropriate remedial action.

            22.    Defendant’s conduct constitutes unlawful racial harassment, and the

    creation of a racially hostile work environment toward Plaintiff on the basis of his




                                                  5
Case 1:20-cv-24673-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 6 of 7




    African American race, that significantly altered Plaintiff’s workplace terms and

    conditions.

              23.   As a direct and proximate result of the racial harassment and racially

    hostile work environment that Plaintiff suffered, Plaintiff has suffered in the past, and

    will continue to suffer in the future, emotional distress, mental pain and anguish,

    humiliation, and loss of dignity.

              WHERFORE, Plaintiff demands judgment against Defendant for the following

    relief:

              A.    A declaration that Defendant’s conduct constitutes unlawful racial

    harassment and the creation of a racially hostile work place in violation of Title VII;

              B.    An award to Plaintiff of all his compensatory damages, including damages

    for emotional distress, mental anguish, humiliation, and loss of dignity;

              C.    An award to Plaintiff of his costs and reasonable attorney’s fees;

              D.    An award to Plaintiff for any adverse tax consequences from any awarded

    and paid damages hereunder; and

              E.    Such further relief as the Court deems just and proper.

                         COUNT II – UNLAWUL RACE DISCRIMINATION
                                  (VIOLATION OF TITLE VII)

              24.   Plaintiff re-alleges paragraphs 1 through 16 and 19 through 21 as if set forth

    fully herein.

              22.   Title VII makes it unlawful for an employer to discriminate against an

    employee in the terms and conditions of his employment based on the employee’s race.

              23.   Defendant engaged in unlawful race discrimination in its treatment of

    Plaintiff as alleged more fully hereinabove.



                                                   6
Case 1:20-cv-24673-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 7 of 7




              24.     As a direct and proximate result of the race discrimination that Plaintiff

    suffered, Plaintiff has suffered in the past, and will continue to suffer into the future,

    emotional distress, mental pain and anguish, humiliation, and loss of dignity

              WHEREFORE, Plaintiff demands judgment against Defendant for the following

    relief:

              A.      A declaration that Defendant’s conduct constitutes unlawful race

    discrimination in violation of Title VII;

              B.      An award to Plaintiff of all his compensatory damages, including damages

    for emotional distress, mental anguish, humiliation, and loss of dignity;

              C.      An award to Plaintiff of his costs and reasonable attorney’s fees;

              D.      An award to Plaintiff for any adverse tax consequences from any awarded

    and paid damages hereunder; and

              E.      Such further relief as the Court deems just and proper.

                                         DEMAND FOR JURY TRIAL

              Plaintiff hereby demands trial by jury of all issues so triable.

              DATED: November 13, 2020.

                                                       RODERICK V. HANNAH, ESQ., P.A.
                                                       Counsel for Plaintiff
                                                       4800 N. Hiatus Road
                                                       Sunrise, FL 33351
                                                       Telephone: 954/362-3800
                                                       Facsimile: 954/613-5902
                                                       Email: rhannah@rhannahlaw.com


                                                       By s/ Roderick V. Hannah
                                                            RODERICK V. HANNAH
                                                            Fla. Bar No. 435384




                                                      7
